Citation Nr: 0832324	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-41 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).

2.	Entitlement to service connection for pseudofolliculitis 
barbae, claimed as a shaving condition.

3.	Entitlement to service connection for skin cysts of the 
face and acne of both arms and scalp, claimed as due to 
herbicide exposure.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel
INTRODUCTION

The veteran had active duty service from March 1971 to 
November 1972.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from June 2004 and April 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In an April 2008 letter, the veteran said that he was not 
employable due to PTSD. Where a veteran: (1) submits evidence 
of a medical disability; (2) makes a claim for the highest 
rating possible; and (3) submits evidence of unemployability, 
the requirement in 38 C.F.R. § 3.155(a) (2001) that an 
informal claim "identify the benefit sought" has been 
satisfied and VA must consider whether the veteran is 
entitled to a total rating for compensation purposes based on 
individual unemployability (TDIU).  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  An inferred claim for a total 
rating based on individual unemployability (TDIU) is referred 
to the agency of original jurisdiction (AOJ) for initial 
adjudication.

In February 2006, the veteran requested a videoconference 
hearing before a member of the Board.  In May 2006, the 
veteran withdrew his request for a Board hearing. 

The issue of entitlement to service connection for 
pseudofolliculitis barbae is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of severe industrial and 
social impairment and is manifested by irritability, poor 
insight and judgment, persistent avoidance of stimuli 
associated with trauma, and suicidal ideation.  The evidence 
of record shows that the veteran is oriented to time and 
place, has reasonable insight and judgment and has no 
hallucinations or delusions.

2.  The veteran had service in Vietnam during the Vietnam 
era, and his exposure to Agent Orange is presumed.

3.  The competent medical evidence of record does not reflect 
that skin cysts of the face and acne of both arms and scalp 
is related to military service, to include exposure to 
herbicides in Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.125, 4.130, Diagnostic Code 9411 (2007).

2.  A skin condition claimed as skin cysts of the face and 
acne of both arms and scalp was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to be due to any herbicide exposure therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Court also held that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43.  

In a January 2006 letter, the RO notified the veteran of the 
evidence required to substantiate his claims.  The RO 
informed the veteran of VA's duty to assist with the 
development of his claim and advised the veteran what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  The 
timing of the VCAA notice complied with the timing 
requirements set forth in Pelegrini, as it was provided prior 
to the initial unfavorable rating decision.

In April 2006, the RO notified the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board notes that the VCAA notice that was provided in 
January 2006 did not satisfy the requirements outlined in 
Vazquez-Flores.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake at 48 ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake at 46.  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The April 
2007 Supplemental Statement of the Case (SSOC)  provided the 
veteran with the text of the rating criteria and explained 
what the evidence must show in order for a rating in excess 
of 50 percent to be awarded for PTSD.   The veteran has 
indicated that he does not have additional evidence to submit 
in support of his claim.  Thus, the Board finds that the 
notice errors in this case did not affect the essential 
fairness of the adjudication.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of these claims.  The record on appeal contains 
service medical records and the available relevant post-
service medical records identified by the veteran.  The Board 
notes that some of the treatment records identified by the 
veteran, those from Hawley Army Community Hospital, in Fort 
Benjamin, Indiana, were determined to be unavailable.  The RO 
requested any treatment records for the time period reported 
by the veteran and was informed in September 2006 that no 
records from Hawley Community Hospital were located.  The RO 
made a formal finding of the unavailability of those records.  
The Board finds that the RO made reasonable efforts to obtain 
those records, and a remand for further attempts to obtain 
the records would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991). 

The veteran has also been afforded a VA examination for his 
claim for an increased rating for PTSD.  

It is noted that the RO did not provide a VA examination for 
his claim of entitlement to service connection for skin cysts 
of the face and acne of both arms and scalp.  However, per 
recent precedent, an examination is not required in order to 
make a final adjudication.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), states, that in disability compensation 
(service connection) claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  A VA examination is not 
required in this case because there is no evidence indicating 
that the claimed skin condition of skin cysts of the face and 
acne of both arms and scalp is associated with service.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing this claim.  

II.  Analysis of Claims

A.  Increased rating for PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  The degree of impairment resulting from a disability 
is a factual determination in which the Board must focus on 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994).  In both claims for an 
increased rating on an original claim and an increased rating 
for an established disability, only the specific criteria of 
the Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. 
§ 4.1 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO has evaluated the veteran's PTSD pursuant to 
Diagnostic Code (DC) 9411, which is governed by the General 
Rating Formula for Mental Disorders (formula). The formula 
provides for a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with period of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

According to the GAF scale in DSM IV, a GAF score of 21 to 30 
reflects that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation).  A GAF 
score of 31 to 40 reflects some impairment in reality testing 
or communication or major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood and an inability to work.  A score from 41 to 50 
reflects serious impairment in social and occupation 
functioning including an inability to keep a job.  A score 
from 51 to 60 reflects moderate symptoms or moderate 
difficulty in social, occupation or school functioning.  A 
score of 61 to 70 is provided when there are mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, or school functioning, but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). A score 
of 71 to 80 reflects symptoms that are transient and 
expectable reactions to psychosocial stressors and no more 
than slight impairment in social, occupational or school 
functioning.

Although some of the veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as nightmares), the symptoms listed at 38 C.F.R. § 
4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The veteran had a VA examination in January 2005.  The 
veteran complained of constant depression.  It was noted that 
the veteran was alert and oriented to time, place, person and 
situation.  He was appropriately dressed.  His concentration 
and attention were good.  It was noted that he appeared sad 
and depressed in mood.  His affect was blunted.  The examiner 
noted that speech was of normal rate, flow, tone and volume.  
The veteran's thought processes were goal directed and there 
was no evidence of psychosis.  The veteran denied auditory, 
visual, factory or tactile hallucinations.  He denied any 
immediate, recent or remote memory problems.  Insight and 
judgments were deemed fair.  The examiner indicated that the 
veteran showed poor judgment in taking his wife's 
medications.  The veteran did not show any impulse control 
problems.  He admitted to suicidal ideation but denied plan 
or intent.  The veteran denied homicidal ideation, plan or 
intent.  The examiner noted that the veteran showed arousal 
of symptoms that included irritability, anger outbursts, 
hypervigilance and exaggerated startle response.  With regard 
to PTSD, the examiner noted that the veteran continued to 
endure symptoms that included distressing recollections of 
events, bad dreams, waking up with cold sweats and acting or 
feeling as if he was in Vietnam.  The examiner noted that the 
veteran avoided thoughts feelings, and conversations 
associated with the trauma.  He showed a markedly diminished 
interest in significant activities and showed a restricted 
range of affect.  It was noted that the veteran continued to 
work full time and reported no occupational problems.  A GAF 
of 54 was assigned. 

VA treatment records dated in April 2007 reflect that the 
veteran reported problems at work.  He reported that he had a 
verbal confrontation with his supervisor and lost his temper.  
He reported chronic suicidal and aggressive thoughts.

VA medical records dated in October 2007 show that the 
veteran was admitted to the hospital.  It was noted that the 
veteran's wife found him trying to attempt suicide by 
overdosing on medications.  The veteran described feelings of 
suicidality and homicidal thoughts toward various people.  It 
was noted that the veteran was alert and oriented.  His 
memory was noted as good, and it was noted that the veteran 
was able to stay on topic and focus on questioning.  A 
physician noted fair insight and poor judgment.  The Axis I 
diagnostic impression was PTSD and major depressive disorder.  
A GAF of 20 was assigned.  

A psychiatric discharge summary dated in October 2007 
reflects that the veteran was admitted for three days for 
suicide attempt and depression.  This record noted an 
admission GAF of 20 and a discharge GAF of 55.  It was noted 
that the veteran was admitted in October 2007 following a 
brief time in jail over the prior weekend for transporting 
loaded weapons without a proper permit.  He described 
feelings of resentment toward people and a desire to be away 
from others as much as possible.  With regard to PTSD, it was 
noted that the veteran described a history of nightmares and 
avoidance of all places with people because he felt anxious 
and uneasy.  He also reported difficulty sleeping and poor 
concentration.  It was noted that the veteran reported 
feeling "a little depressed" for the duration of his stay, 
but following the initial interview did not express any 
active thoughts of suicidal ideation.  On discharge, a mental 
status examination noted that the veteran was pleasant and 
cooperative.  It was noted that he had good eye contact and 
appropriate gestures.  His speech was of regular rate and 
rhythm and appropriate quantity.  His affect was mildly 
blunted  but varied with conversation and was congruent with 
stated mood.  The veteran's thought processes were logical, 
sequential and 
goal-oriented.  The veteran denied any hallucinations and 
denied suicidal or homicidal ideation.   A VA psychiatrist 
noted poor insight and fair judgment.  

Employment records dated on October 24, 2007 noted that the 
veteran had been unable to work since October 17, 2007 due to 
PTSD and major depressive disorder.  It was noted that the 
veteran was to be reevaluated in four months.

In correspondence dated in April 2008, the veteran indicated 
that he was on long term disability from his job and remained 
unable to work.

After a careful review of the evidence, the Board finds that 
a 70 percent rating is warranted for PTSD.  The evidence over 
the appeal period reflects that the veteran has complained of 
irritability, depression and hypervigilance.  He has reported 
conflicts with co-workers and has been unemployed since 
October 2007.  The veteran has at times complained suicidal 
ideation and homicidal ideation.  He was hospitalized for 
psychiatric treatment in October 2007 due to a reported 
suicide attempt.  GAF scores over the appeal period have 
ranged from 20 to 55.  VA physicians have indicated that the 
veteran has logical and goal-oriented thought and good memory 
and does not have hallucinations or delusions.  Accordingly, 
the Board finds that the criteria for a 70 percent rating 
under Diagnostic Code 9411 have been met.  The Board finds 
that a rating in excess of 70 percent is not warranted in 
this case because the evidence does not show total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 
 
B.  Service connection for skin cysts of the face and acne 
of both arms and scalp

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110 (West 2002).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
listed at § 3.309(e), if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The law provides a presumption of service connection for 
certain diseases that become manifest after separation from 
service for veterans who served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2007).  A veteran, who during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2007).

The record establishes that the veteran served in Vietnam. 
The veteran is therefore presumed to have been exposed to 
Agent Orange during his service.

VA regulations provide that if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus); Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostrate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2007).

The skin disorders for which service connection may be 
presumed if a veteran was exposed an herbicide agent are 
chloracne, other acneform disease consistent with chloracne, 
and porphyria cutanea tarda.  38 C.F.R. § 3.309(e). Service 
connection for any of those skin disorders will be presumed 
if the condition becomes manifest to a degree of 10 percent 
disabling or more within one year after the last date on 
which the veteran was exposed to an herbicide agent during 
service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. In this regard, the Board observes 
that VA has issued several notices in which it was determined 
that a presumption of service connection based upon exposure 
to herbicides used in Vietnam should not be extended beyond 
specific disorders, based upon extensive scientific research.  
See 68 Fed. Reg. 27,630-27,641 (May 20,2003).

The evidence in this case does not show that chloracne became 
manifest within a compensable degree within one year of the 
veteran's last exposure to herbicide agents.  A diagnosis of 
a skin condition, specifically actinic keratotic lesions and 
folliculitis, is first shown many years after service.  

The veteran's claimed condition, skin cysts of the face and 
acne of the arms and scalp, is not among the diseases that 
have been recognized as presumptively attributable to Agent 
Orange exposure.  See 38 C.F.R. §§ 3.307(a)(6), (d), 
3.309(e). Therefore, service connection cannot be granted on 
a presumptive basis.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii) (2007).

Notwithstanding the presumptive provisions originally arising 
out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984) and the Agent Orange Act of 1991, 
Pub. Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has held that 
a claimant is not precluded from establishing service 
connection for a disease claimed to be related to herbicide 
exposure on a direct basis under § 3.303(d).  See Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997).  See also Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).

While the Board finds that service connection may not be 
granted on a presumptive basis, the Board must still consider 
whether service connection on a direct basis is warranted.

Service medical records do not show any diagnoses of 
chloracne.  The veteran had active service from March 1971 to 
November 1972.  A September 1972 entry in the service medical 
records noted a facial rash that was accentuated by shaving.  
A diagnosis of tinea cruris was also noted in September 1972.   

Post-service VA medical records do not show that chloracne 
was diagnosed within the year following the veteran's last 
exposure to herbicides.  VA medical records dated in 2006 
reflect that the veteran complained of multiple red and skin 
lesions over his back and scalp and was assessed with actinic 
keratotic lesions of the scalp and back and possible 
folliculitis.  However, actinic keratotis and folliculitis 
are not among the conditions for which service connection may 
be presumed based upon herbicide exposure. 

The Board concludes that service connection for a skin 
disorder is not warranted. The currently diagnosed skin 
conditions of possible folliculitis and actinic keratotic 
lesions are not conditions for which service connection may 
be presumed based upon herbicide exposure.  Moreover, there 
is no competent medical evidence that establishes a 
relationship between a current skin disorder and exposure to 
Agent Orange during service.  The Board notes the veteran's 
contentions that his skin disorder was caused by Agent Orange 
exposure.  However, as a layperson, the veteran is not 
competent to provide a medical opinion on the etiology of a 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board therefore concludes that there is a preponderance of 
the evidence against the veteran's claim for service 
connection.  As the evidence is not in relative equipoise in 
this case, the veteran may not be afforded the benefit of the 
doubt. § 5107.


ORDER

A 70 percent rating for PTSD is granted, subject to 
regulations governing the payment of monetary benefits.

Service connection for a skin condition claimed as skin cysts 
of the face and acne of both arms and scalp, is denied.


REMAND

Additional development is necessary with respect to the 
veteran's claim of entitlement to service connection for 
pseudofolliculitis barbae.  

The duty to assist requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C. § 5103A(d)(1) (West 2002).  An examination 
or medical opinion is required when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

Service medical records noted that the veteran had a facial 
rash that was accentuated by shaving.  He was given a 
physical profile that excused him from shaving every day.

Post-service VA medical records reflect current diagnoses of 
actinic keratoses and possible folliculitis.  Given the rash 
that was noted during service and the evidence of current 
disability, a VA examination is necessary to decide this 
claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a  VA 
examination of the skin.  The claims file 
should be made available to the VA 
examiner prior to the examination. The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.

2.  Following a thorough examination, the 
VA examiner is asked to diagnose current 
skin disorder and to opine whether it is 
at least as likely as not (50 percent or 
greater likelihood) that a current skin 
disorder is related to the facial rash 
that was noted during service.  The 
examiner should provide a rationale for 
the opinion expressed.

3.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record. If the disposition of 
the claim remains unfavorable, the RO 
should furnish the veteran a supplemental 
statement of the case and afford them an 
applicable opportunity to respond.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


